PER CURIAM
Appellant appeals from a default judgment entered in this forfeiture proceeding pursuant to Multnomah County Code 7.85 et seq, whereby the trial court ordered a forfeiture of property allegedly used to facilitate or engage in the crime of possession or delivery of a controlled substance. Appellant claims that he is the owner of the forfeited property. He filed a motion to set aside the judgment, an amended motion to set aside the judgment, a motion for reconsideration and an additional motion to set aside the judgment, all of which the trial court denied.
We agree with Multnomah County’s assertion that appellant does not have standing to appeal. He was not given notice of the forfeiture proceeding, and he was not named in the complaint or in the judgment. He did not seek to intervene, even though he was aware that a forfeiture proceeding was pending. Because he is not a party to the judgment, and the judgment does not adjudicate his interest in the property, he has no right to appeal from it. ORS 19.020; Dennison v. Doreen, 281 Or 89, 573 P2d 1242 (1978).
Appeal dismissed.